      7:20-cv-00947-JD          Date Filed 07/06/21      Entry Number 135         Page 1 of 9




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                 SPARTANBURG DIVISION

Jane Does 1-9,
                                                    Civil Action No.: 7:20-cv-00947-JD
                        Plaintiffs,

v.
                                                        DEFENDANT COLLINS MURPHY'S
Collins Murphy, Limestone College, MG                 ANSWER TO DEFENDANT LIMESTONE
Freesites, Ltd., d/b/a Pornhub.com, and                  UNIVERSITY f/k/a LIMESTONE
Hammy Media, Ltd. d/b/a Xhamster.com,,                COLLEGE’S AMENDED ANSWER AND
                                                              CROSS-CLAIMS
                      Defendants.

______________________________________


       Defendant Collins Murphy (“Murphy”), by and through its undersigned counsel, submits

this Answer to Defendant Limestone University f/k/a Limestone College's (“Limestone”) cross-

claims asserted in their Answer to Plaintiff's Fourth Amended Complaint.

       1.        Paragraphs 1 through 153 of Limestone's Amended Answer are Limestone's

responses to Plaintiff's Fourth Amended Complaint. Accordingly, no response is required. To the

extent a response is necessary, Murphy adopts and incorporates its Answer to the Fourth

Amended Complaint and denies any allegations inconsistent therewith.

                                        FOR A FIRST DEFENSE

       Each and every allegation of Limestone's Cross-claims not specifically admitted,

explained, or modified herein is denied.

        2.       In response to the allegations contained in Paragraphs 14, 15, 16, 17, 18, 19, 22,

26, 27, 28, 29, 31, 32, 38, 39, 40, 41, 44, 45, 47, 50, 51, 53, 54, 55, 56, 59, 60, 62, 63, 67, 68, 69,

74, 75, 76 of Limestone's Cross-claims, including all subparts and subparagraphs therein,

Murphy invokes the constitutional privilege imparted to him under U.S.C.A. Const. Amend 5.
      7:20-cv-00947-JD       Date Filed 07/06/21       Entry Number 135     Page 2 of 9




Pursuant to this constitutional safeguard, Murphy would show that he is not compelled to

respond to the specific numerated paragraphs above.1

        3.    The unnumbered paragraphs following "PRAYERS FOR RELIEF" of

Limestone’s Answer, beginning with the header “FIFTH DEFENSE (Apportionment)” and

ending with the header “FOR A EIGHTEENTH DEFENSE (Preservation of Affirmative

Defense/Reservation of Rights),” are Limestone's alleged affirmative defenses in response to

Plaintiff's Fourth Amended Complaint. Accordingly, no response is required. To the extent a

response is necessary, Murphy adopts and incorporates its Answer to the Fourth Amended

Complaint and denies any allegation inconsistent therewith.



1
  See generally, N. River Ins. Co. v. Stefanou, 831 F.2d 484, 486-487 (4th Cir. 1987). In
Stefanou, in determining whether a alanant in a civil matter may invoke a constitutional
protection against self-incrimination, the court reasoned as follows:
               The failure to deny an allegation in a pleading to which a
               responsive pleading is required constitutes an admission of that
               allegation. Fed.R.Civ.P. 8(d). However, when properly invoked,
               the fifth amendment privilege against self-incrimination, which
               applies to civil proceedings as well as criminal, can avoid the
               operation of Rule 8(d). The privilege applies not only at trial but
               also at the pleading stage.

                                              ***

              The privilege against self-incrimination, one of our most cherished
              fundamental rights, is jealously guarded by the courts. It protects
              an individual not only from involuntarily becoming a witness
              against himself in a criminal proceeding but also from answering
              specific allegations in a complaint or filing responses to
              interrogatories in a civil action where the answers might
              incriminate him in future criminal actions. But for one to invoke
              this privilege the party claiming it must not only affirmatively
              assert it, he must do so with sufficient particularity to allow an
              informed ruling on the claim.

              Id.
        7:20-cv-00947-JD      Date Filed 07/06/21     Entry Number 135        Page 3 of 9




     ANSWERING LIMESTONE'S CROSS-CLAIMS AGAINST CO-DEFENDANT
                        COLLINS MURPHY

        4. Defendant Murphy lacks sufficient knowledge or information necessary to admit or

deny the allegations contained in the paragraphs headed "INTRODUCTION" and therefore

denies the same. However, to the extent the allegations in the narrative of those paragraphs could

in any way be construed so as to allege wrongdoing, fault, or liability against Murphy in this

lawsuit, or any reason whatsoever, those allegations are denied.

        5. In response to Paragraph 1 of Limestone's Cross-claims, Murphy adopts and

incorporates its Answer to the Fourth Amended Complaint and denies any allegations

inconsistent therewith.

        6. In response to Paragraph 2 of Limestone's Cross-claims, Murphy admits the same.

        7. The allegations contained in Paragraph 3 of Limestone's Cross-claims constitute legal

conclusions to which no response is required. To the extent the allegations contained in

Paragraph 3 could in any way be construed so as to impose liability against Murphy in this

lawsuit for any reason whatsoever, Murphy invokes the constitutional privilege imparted to him

under U.S.C.A. Const. Amend 5.

        8. Murphy admits the allegations in Paragraph 4 of Limestone's Cross-claims.

        9. Murphy admits the allegations in Paragraph 5 of Limestone's Cross-claims.

        10. In response to Paragraph 6 of Limestone's Cross-claims, Murphy lacks sufficient

knowledge or information necessary to admit or deny the allegations and therefore denies the

same.

        11. In response to Paragraph 7 of Limestone's Cross-claims, Murphy lacks sufficient

knowledge or information necessary to admit or deny the allegations and therefore denies the

same.
        7:20-cv-00947-JD     Date Filed 07/06/21     Entry Number 135        Page 4 of 9




        12. In response to Paragraph 8 of Limestone's Cross-claims, Murphy lacks sufficient

knowledge or information necessary to admit or deny the allegations and therefore denies the

same.

        13. Murphy admits the allegations in Paragraph 9 of Limestone's Cross-claims .

        14. Murphy admits the allegations in Paragraph 10 of Limestone's Cross-claims.

        15. Upon information and belief, Murphy admits the allegations in Paragraph 11 of

Limestone's cross-claims.

        16. Murphy admits the allegations in Paragraph 12 of Limestone's cross-claims.

        17. In response to Paragraph 13 of Limestone's Cross-claims, Murphy lacks sufficient

knowledge or information necessary to admit or deny the allegations and therefore denies the

same.

        18. In response to Paragraph 20 of Limestone's Cross-claims, Murphy lacks sufficient

knowledge or information necessary to admit or deny the allegations and therefore denies the

same.

        19. Murphy admits the allegations in Paragraph 21 of Limestone's Cross-claims.

        20. In response to Paragraph 23 of Limestone's Cross-claims, Murphy lacks sufficient

knowledge or information necessary to admit or deny the allegations and therefore denies the

same.

        21. Murphy admits the allegations in Paragraph 24 of Limestone's Cross-claims.

        22. In response to Paragraph 25 of Limestone's Cross-claims, Murphy lacks sufficient

knowledge or information necessary to admit or deny the allegations and therefore denies the

same.
      7:20-cv-00947-JD        Date Filed 07/06/21       Entry Number 135    Page 5 of 9




                        FIRST CROSS-CLAIM AGAINST MURPHY
                                      (Indemnification)
       23. In response to Paragraph 30, Murphy incorporates herein by reference its responses to

the preceding paragraphs as if set forth fully herein verbatim.

       24. Murphy denies Paragraph 33.

       25. Murphy denies Paragraph 34.

       26. Murphy denies Paragraph 35.

       27. Murphy denies Paragraph 36 and demands strict proof thereof.

                       SECOND CROSS-CLAIM AGAINST MURPHY
                                     (Fraud)

       28. In response to Paragraph 37, Murphy incorporates herein by reference its responses to

the preceding paragraphs as if set forth fully herein verbatim.

       29. Murphy denies Paragraph 42.

                        THIRD CROSS-CLAIM AGAINST MURPHY
                                 (Constructive Fraud)

       30. In response to Paragraph 43, Murphy incorporates herein by reference its responses

to the preceding paragraphs as if set forth fully herein verbatim.

       31. In response to Paragraph 46, Murphy craves reference to the applicable duties arising

under any then-existing employment contract and/or applicable South Carolina law and denies

these allegations to the extent they are inconsistent with the same.

       32. Murphy denies Paragraph 48.

                       FOURTH CROSS-CLAIM AGAINST MURPHY
                               (Fraudulent Concealment)

       33. In response to Paragraph 49, Murphy incorporates herein by reference its responses to

the preceding paragraphs as if set forth fully herein verbatim.
      7:20-cv-00947-JD        Date Filed 07/06/21       Entry Number 135      Page 6 of 9




       34.    In response to Paragraph 52, Murphy craves reference to the applicable duties

arising under any then-existing employment contract and/or applicable South Carolina law and

denies these allegations to the extent they are inconsistent with the same.

       35. Murphy denies Paragraph 57.

                        FIFTH CROSS CLAIM AGAINST MURPHY
                              (Negligent Misrepresentation)

       36. In response to Paragraph 58, Murphy incorporates herein by reference its responses

to the preceding paragraphs as if set forth fully herein verbatim.

       37. In response to Paragraph 61, Murphy craves reference to the applicable duties arising

under any then-existing employment contract and/or applicable South Carolina law and denies

these allegations to the extent they are inconsistent with the same.

       38. Murphy denies Paragraph 64.

                        SIXTH CROSS-CLAIM AGAINST MURPHY
                                     (Trespass)

       39. In response to Paragraph 65, Murphy incorporates herein by reference its responses to

the preceding paragraphs as if set forth fully herein verbatim.

       40. Upon information and belief, Murphy admits the allegations in Paragraph 66 of

Limestone's cross-claims.

       41. The allegations contained in Paragraph 70 of Limestone's Cross-claims constitute

legal conclusions to which no response is required. To the extent the allegations contained in

Paragraph 70 could in any way be construed so as to impose liability against Murphy in this

lawsuit for any reason whatsoever, Murphy invokes the constitutional privilege imparted to him

under U.S.C.A. Const. Amend 5.

       42. Murphy denies Paragraph 71.
       7:20-cv-00947-JD         Date Filed 07/06/21     Entry Number 135        Page 7 of 9




                    SEVENTH CROSS-CLAIM AGAINST MURPHY
(Breach of Duties of Employee - Loyalty, Fidelity, Disclosure and Devoting Working Time)

        43. In response to Paragraph 72, Murphy incorporates herein by reference its responses

to the preceding paragraphs as if set forth fully herein verbatim.

        44. In response to Paragraph 73, Murphy craves reference to the applicable duties arising

under any then-existing employment contract and/or applicable South Carolina law and denies

these allegations to the extent they are inconsistent with the same.

        45. Murphy denies the allegations contained within the paragraph beginning with

"WHEREFORE" of Limestone's Answer to Plaintiff's Fourth Amended Complaint and Cross-

Claims.

                            AS A FIRST AFFIRMATIVE DEFENSE
                                   (Failure to State a Claim)

        46. One or more of Limestone's Causes of Action fails to state a claim upon which relief

can be granted against Murphy and therefore should be dismissed under Fed.R.Civ.P. 12(b)(6).

                          AS A SECOND AFFIRMATIVE DEFENSE
                                  (Statute of Limitations)

        47. The claims set forth in Limestone's Cross-claims are or may be barred, in whole or in

part, by the applicable statute(s) of limitations.


                            AS A SIXTH AFFIRMATIVE DEFENSE
                              (S.C. Code Ann. § 15-38-510 et. seq.)

        49. Murphy pleads the limitations on damage awards found in S.C. Code Ann. § 15-38-

510 et. seq. and requests bifurcation in accordance with these code sections.
       7:20-cv-00947-JD           Date Filed 07/06/21    Entry Number 135       Page 8 of 9




                                AS AN EIGHTH AFFIRMATIVE DEFENSE
                                          (Non-Waiver)

          50. Murphy reserves and does not waive any additional or further defenses as may be

revealed by additional information that may be acquired in discovery or otherwise.

                         AS AN ADDITIONAL AFFIRMATIVE DEFENSE
                                  (Comparative Negligence)

          51.      Limestone’s alleged damages are barred, or should be reduced, by Limestone's

own contributory and/or comparative negligence and recklessness, which combined, contributed,

and concurred with any alleged negligence on the part of Murphy, if any, and which is expressly

denied.

                              AS A NINTH AFFIRMATIVE DEFENSE
                                        (Incorporation)

          51. Murphy hereby incorporates and asserts all defenses, counterclaims, set-offs, and

credits pled by other parties to this action, to include any pleadings filed after this Answer, and

specifically, without limitation, all defenses, counterclaims, set-offs, and credits pled to

Limestone's cross-claims, to the extent not inconsistent with its Answer herein and its denial of

liability of any kind.

          WHEREFORE, having fully answered the allegations herein, Murphy prays that this

honorable Court:

                a) dismiss Limestone's Cross-claims against Murphy with prejudice.

                b) award Murphy costs and reasonable attorney's fees in defending this
                   action.

                c) grant Murphy a trial by jury; and

                d) grant Murphy any other relief the Court may be deem just and proper.
      7:20-cv-00947-JD       Date Filed 07/06/21   Entry Number 135      Page 9 of 9




                                          HALL, BOOTH, SMITH, P.C.

                                          /s/ Alan Belcher

                                          __________________________________
                                          Alan R. Belcher, Jr., Esquire, Bar No. 9342
                                          Thomas A.D. Barrow, Esquire, Bar No. 13364
                                          111 Coleman Blvd., Suite 301
                                          Mt. Pleasant, SC 29464
                                          Telephone: (843) 720-3460
                                          Facsimile: (843) 720-3458
                                          alan.belcher@hallboothsmith.com
                                          tbarrow@hallboothsmith.com

                                          Attorneys for Collins Murphy

This 6th day of July, 2021
